Citation Nr: 1501238	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-49 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi




THE ISSUE

Entitlement to service connection for hiatal hernia and gastroesophageal reflux disease (GERD), to include as secondary to a service-connected left knee disability.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1990 to September 1990 and from May 1995 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains the April 2014 Informal Hearing Presentation, and VA medical records from January 2011 to July 2013.  All other documents are duplicative to those in VBMS or not pertinent to the claim.

The Board remanded the case for further development in June 2014.  That development has been completed and the case has since been returned to the Board for appellate review.  


FINDING OF FACT

The preponderance of the evidence is against a finding that hiatal hernia or GERD is the result of or aggravated by a disease or injury in active service or a service-connected disability.


CONCLUSION OF LAW

Hiatal hernia and GERD were not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).  VA's General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.  A comprehensive notice letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VA's notification requirements.  Mayfield v. Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007).  However, notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006). 

In this case, the RO sent the Veteran a VCAA notice letter in August 2009 that provided the required notice for direct and secondary service connection.  It was sent prior to the initial decision on the claim in November 2009.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. 

In addition, the duty to assist the Veteran has also been satisfied with this case.  His service treatment records and all identified and available post-service medical records are in the claims file, including VA and private treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The Veteran has been afforded VA examinations for his GERD in October 2009 and August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination report, VA opinion, and addendum opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on the examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, the Board finds that there has been compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the VA examiner specifically address the Veteran's contention that his GERD is caused or aggravated by the medications used to treat his left knee condition.  Specifically, the Nexium Research article submitted by his representative was to be considered and discussed.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has not asserted that his claimed disorder began in service, nor do the service treatment records show such onset.  The service treatment records show the Veteran denied frequent indigestion, stomach, liver or intestinal trouble.  See report of medical history April 1990; August 1994; April 1995, and July 2000.  He was also found to have a normal abdomen and viscera.  See report of medical examination August 1994 and July 2000.  Therefore, there is no competent evidence of record indicating that the Veteran had GERD or hiatal hernia during service.  In light of the multiple statements by the Veteran, and examinations at that time, the Board finds that the Veteran did not have, nor develop GERD or hiatal hernia during active service.  As such, further analysis of entitlement to GERD or hiatal hernia on a direct basis (direct service connection) in unnecessary.

Here, the Veteran contends that his GERD or hiatal hernia is caused or aggravated by medications prescribed due to his service-connected left knee disability.  See June 2009 Claim, April 2014 statement, and November 2014 written brief.  The Board notes that the Veteran's left knee is service connected, and the evidence of record indicated he has a history of prescriptions for nonsteroidal anti-inflammatory drugs (NSAID's) for that condition.    

The VA and private treatment records are silent on the issue of hiatal hernia and GERD; therefore, the Board's focus will be on the three VA examinations on October 2009, July 2013, and August 2014. 

The Veteran was first afforded a VA examination in October 2009.  The diagnosis was GERD and hiatal hernia.  After reviewing the claims file and examining the Veteran, the examiner concluded it was less likely than not that the Veteran's GERD was caused by or aggravated beyond natural progression by Naprosyn (an NSAID), and at least as likely as not caused by or a result of the hiatal hernia.  In so finding, the examiner noted diagnostic testing earlier that month that found a small hiatal hernia with mild reflux and a 1cm diverticulum arising off of the duodenal loop at the ampulla of Vater.  

The Veteran submitted a research article published by NEXIUM(r) in December 2010 and argued that the article supported his claim of a relationship between NSAIDs and the development of GERD and hiatal hernias.

In July 2013, the Veteran was afforded another VA examination.  GERD was diagnosed.  The examiner concluded it was less likely than not (less than 50 percent probability) the Veteran's GERD was caused by or aggravated beyond natural progression by Naprosyn (an NSAID), and at least as likely as not caused by or a result of the hiatal hernia.  The examiner noted that his rationale was based on a review of the C-file, clinical interview of the Veteran with physical examination, review of the UpToDate medical literature, as well as his 35 years of experience. 

The Board remanded the case in June 2014 to get a more complete discussion of the medial literature, including the literature submitted by the Veteran.  Therefore, an addendum opinion was made by the July 2013 VA examiner in August 2014.  The examiner reviewed the NEXIUM(r) article submitted by the Veteran, the claims file, the Veteran examinations, and UpToDate medical literature on: (1) the pathophysiology and etiology of hiatal hernia; (2) GERD; (3) NSAID's; and,
 (4) pathogenesis of gasstroduodenal toxicity.  He opined that "there is no nexus between NSAID['s] and the development of hiatal hernia or GERD. . . ."  The examiner further added: "[t]he rationale for the [sic] opinions is based on the review of the C-file via VBMS, previous VAE's, review of the UpToDate medical literature for current review that are evidence base[d], as well as the training and 36 years['] experience of his clinician."  Ultimately, the examiner concluded the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of, related to, or aggravated by the Veteran's service connected condition. 

The Board finds the August 2014 VA examination report to be highly probative, as it was based on thorough review of the Veteran's medical history and cites to the relevant evidence of record-including the various research articles.  The opinion is also supported by detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  No contrary opinions are found in the record.

The only other evidence purporting to link the Veteran's current GERD with his military service and/or his service-connected disabilities consists of statements from the Veteran and his representative and the medical article by NEXIUM(r) submitted by the Veteran.

It is well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'"  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1313. (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'" (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, GERD and hiatal hernia, falls outside the realm of common knowledge of a lay person.  Identifying and determining the etiology of an esophageal disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  See Davidson, supra.

The Board acknowledges that the Veteran is competent to report symptoms of GERD, but there is no indication that that he is competent to associate these symptoms with the particular etiology alleged: that the GERD is the result of NSAID use in conjunction with his service-connected disabilities.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating esophageal disorders.  See King, 700 F.3d at 1345.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. Furthermore, while the Veteran submitted a medical research article by NEXIUM(r), there is no evidence to indicate that the Veteran was a subject in the research used to support the article.  As such, the article does not constitute competent evidence.

In contrast, the VA examiner reviewed the claims file showing the Veteran's specific medical history to include taking NSAIDs for his service-connected left knee, examined the Veteran in 2013, reviewed all the medical literature including the NEXIUM(r) article and determined that based on this evidence as well as his experience, there is no link between the Veteran's use of NSAIDs for his left knee and the Veteran's development of GERD or hiatal hernia.

Accordingly, the Board finds that the claim of entitlement to service connection for hiatal hernia and GERD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hiatal hernia and GERD, to include as secondary to a service-connected disability, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


